Citation Nr: 0418011	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  00-09 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for tinnitus, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.

3.  Entitlement to an effective date prior to February 18, 
1997, for an award of a compensable evaluation for tinnitus.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from July 1961 to December 
1961.  He also had additional periods of active duty for 
training.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a May 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.
In that May 1999 rating action, the RO increased the 
noncompensable evaluation in effect for tinnitus to 10 
percent, effective February 18, 1998.  In addition, the RO 
confirmed and continued the noncompensable evaluation 
assigned for the veteran's service-connected bilateral 
hearing loss.  Subsequently, in a rating decision dated in 
October 2000, the RO assigned February 18, 1997, as the 
proper effective date for the award of a 10 percent 
evaluation for tinnitus.  The veteran has continued to 
express disagreement with the ratings assigned for his 
service-connected disabilities and with the effective date of 
the award of a compensable evaluation for tinnitus.

During the hearing at the RO, the veteran withdrew his 
request for a hearing before a member of the Board at the RO.

These matters were previously denied by the Board in an 
October 2002 decision.  The veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
("Court").  In a September 2003 Order, the Court vacated the 
October 2002 Board decision, and remanded the matter back to 
the Board for development consistent with the Appellee's 
Motion for Remand and for a Stay of Proceedings.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

In the present case, the veteran received a letter dated in 
January 2002, which notified him of the evidence necessary to 
substantiate his hearing loss claim.  That correspondence did 
not address his tinnitus claims.  Moreover, the January 2002 
letter did not discuss what evidence the veteran was 
responsible for producing and what evidence, if any, the RO 
would obtain on his behalf.  Therefore, that communication is 
inadequate under the VCAA and Quartuccio.  Further, despite 
the holdings in VAOPGCPREC 08-2003 and 02-2004 the Court 
granted the Joint Motion for Remand which required that VCAA 
notice be provided relative to the tinnitus issues on appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159(b) 
(2003), and any other applicable legal 
precedent.  Such notice should 
specifically apprise the appellant of the 
evidence and information necessary to 
substantiate his increased rating claims 
and claim for earlier effective date for 
the award of a compensable evaluation for 
tinnitus.  The letter must also inform 
him of his and VA's responsibilities in 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

2.  If any additional evidence is 
received in response to the above action, 
then the RO must readjudicate the issues 
on appeal and consider all evidence 
received since issuance of the most 
recent Supplemental Statement of the 
Case.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



